DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Response to Amendment
Applicant’s Amendment filed on 12/02/2020 has been entered and made of record. 
Currently pending Claims:	1-17
Independent Claims		1 and 10
Amended Claims:		1, 3, 10, and 12
Cancelled or Withdrawn:	18-20
Newly Added:			None	
Response to Arguments
Applicant’s arguments, see page Page 2, last para-page 3 para. 1 filed on 12/02/2020, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered, but they are not persuasive.  
Applicant argues primary reference, Thomas, does not disclose (iii) “identify, based on the error resilience data, a second packet of the sequence of packets, which includes the slice header of the first slice” (Page 2 last para-page 3 para. 1)
(iii) “identify, based on the error resilience data, a second packet of the sequence of packets, which includes the slice header of the first slice” ( Thomas, “[0057] FU-A2 [Fragment Unit] offset can be used for random access to any tile for parallel processing, region of interest extraction, and resilience to errors in other tiles. “In reference to FIG. 3, “these offsets can also be used to provide resilience to packet loss, in conjunction with fragment offsets included in FU-A2.” [0057]. See also Thomas, “[0066] Finally in step S6, the packets are decoded. To decode the packets, a decoding apparatus determines whether any packets are lost. Should the decoding apparatus determine that a packet is lost, the offset indicator is extracted and used with tile offset entry point information to identify a beginning of a next tile in a data fragment that was successfully received for decoding of the next tile.” 0066, c.f. FIG. 8, “Tile offset entry points 407 signify a beginning of each individual tile 408 within data structure 400”, 0040, 0039, 0060) 0051, 0068). Therefore applicant’s argument is not persuasive and rejection is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an error handler” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2015/0003474 A1) hereinafter ”Thomas” in view of SCHIERL et al. (2015/0208095 A1) hereinafter “SCHIERL”.
Regarding claims 1, 10 Thomas-SCHIERL
Thomas discloses A network device (A method of decoding packetized data, “decoding apparatus1 including a processor, 0072, fig. 8. And fig, 10) comprising:
a receiver (processor/processing circuitry 1213, 0022, 0023) configured to receive a sequence of packets in a data stream representing a video, wherein the video includes tiles of pictures of the video and the tiles are encoded in the data stream therein in units of slices  wherein each slice includes a slice header , wherein each slice is subdivided into a sequence of one independent slice segment comprising the slice header of the slice ("slice segment, 0027, 0029. [0030] To ensure resilience to data loss, each data structure 100 may be configured to be independently decodable. That is, each data structure 100 may be configured to be an independent segment of data that is decodable by itself. In other words, the decoding of each data structure is not dependent upon reception of other data structures 100. As recognized by the present inventors, this requirement implies that all dependencies between data structures 100 are broken.” [0030]), followed by one or more dependent slice segments in which the slice header is absent (slice segment header, 0027, 0029);  (Thomas, processing circuitry for partitioning the data structure into a plurality of tiles, claim 4, 0031, 0032, FIG.1B, data structure 400 divided into tiles 408, 0040, data structure may be further divided into one or more tiles, 0067, “[0064] The method begins at step S1, where a data structure is divided into tiles.” 0064, 0034, 0048); and 
an error handler (FIG. 8 “decoding apparatus including a processor, 0072, 0081 and 0051) configured to:
(i) identify a lost packet in the sequence of packets (S21, receive packets S21 and check if packet[s, 0074-0075] is lost, FIG. 8. lost packets: lost packet 409, FIG. 1F, “packet 2 and packet 3 are not received”, FIG. 5, 0061, c.f. FIG. 8, S23),
(ii) …
(iii) identify, based on the error resilience data, a second packet of the sequence of packets, which includes the slice header of the first slice (Thomas, “[0057] FU-A2 [Fragment  can be used for random access to any tile for parallel processing, region of interest extraction, and resilience to errors in other tiles. “In reference to FIG. 3, “these offsets can also be used to provide resilience to packet loss, in conjunction with fragment offsets included in FU-A2.” 0057. Thomas, “[0057] FU-A2 [Fragment Unit] offset can be used for random access to any tile for parallel processing, region of interest extraction, and resilience to errors in other tiles. “In reference to FIG. 3, “these offsets can also be used to provide resilience to packet loss, in conjunction with fragment offsets included in FU-A2.” 0057. See also “[0066] Finally, in step S6, the packets are decoded. To decode the packets, a decoding apparatus determines whether any packets are lost. Should the decoding apparatus determine that a packet is lost, the offset indicator is extracted and used with tile offset entry point information to identify a beginning of a next tile in a data fragment that was successfully received for decoding of the next tile.” 0066, c.f. FIG. 8, “Tile offset entry points 407 signify a beginning of each individual tile 408 within data structure 400”, 0040, 0039, 0060) 0051, 0068) )
Thomas does not explicitly disclose (ii) identify a first packet after the lost packet in the sequence of packets based on error resilience data within the sequence of packets, wherein the first packet is associated with start of a first tile of the tiles and includes data of a first slice  related to the first tile , and
However, SCHERL discloses (ii) identify a first packet after the lost packet in the sequence of packets based on error resilience data within the sequence of packets, wherein the first packet is associated with start of a first tile of the tiles and includes data of a first slice  related to the first tile,( “tile identification packet”, 0264. According to another embodiment, a network entity may be configured to receive a video data stream according to identify, based on the tile identification packets, tiles which are overlaid by slices packetized into one or more payload packets immediately following the respective tile identification packet in the sequence of packets.” [0166])
Therefore, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thomas’ method Device/Method/System by incorporating the claimed discloses “(ii) identify a first packet after the lost packet in the sequence of packets based on error resilience data within the sequence of packets, wherein the first packet is associated with start of a first tile of the tiles and includes data of a first slice  related to the first tile” as suggested by SCHIERL since in order to  “to completely recover the video content” (Schierl. abstract).
Regarding claim 2 and 11 Thomas-SHIERL
Thomas-SHIERL discloses The network device according to claim 1, wherein the error handler is configured to check whether the second packet precedes the lost packet in the sequence of packets (Thomas, “[0066] Finally, in step S6, the packets are decoded. To decode the packets, a decoding apparatus determines whether any packets are lost. Should the decoding apparatus determine that a packet is lost, the offset indicator is extracted and used with tile offset entry point information to identify a beginning of a next tile in a data fragment that was successfully received for decoding of the next tile.” 0066, c.f. FIG. 8, “Tile offset entry points 407 signify a beginning of each individual tile 408 within data structure 400”, 0040, 0039, 0060) 0051, 0068).
Regarding claim 3 and 12 Thomas-SHIERL 
 The network device according to claim 1, Thomas, “Data structure 100 may include at least one slice segment, and each data structure 100 begins with header 100.” 0027, “each data structure 100 may be configured to be an independent segment of data that is decodable by itself”, 0030, 0031, 0073 and FIG. 8).
Regarding claim 4 and 13 Thomas-SHIERL 
Thomas-SHIERL discloses The network device according to claim 1, wherein the error resilience data is present in a transport packet header of the first packet (Thomas, offset indicators, FU-A2 offset 0057, NAL header, 0056, fig. 3).
Regarding claim 5 and 14 Thomas-SHIERL 
Thomas-SHIERL  discloses The network device according to claim 1, wherein the network device is configured to read the error resilience data from predetermined NAL units interspersed within the sequence of (Thomas, insert offset indicators into packets, S17, FIG. 7, 0071, Extract Offset indicators S24, Fig. 8, 0074, “NAL (HDR)”, 0056).

Thomas-SHIERL discloses The network device according to claim 1, wherein the network device is configured to read the error resilience data from transport packet headers of the packets (Thomas, Extract Offset indicators S24, Fig. 8, 0074-0075, 0051. the offset indicator is extracted and used with tile offset entry point information to identify a beginning of a next tile in a data fragment that was successfully received for decoding of the next tile.” 0066, c.f. FIG. 8, “Tile offset entry points 407 signify a beginning of each individual tile 408 within data structure 400”, 0040, 0039, 0060) 0051, 0068).
Regarding claim 7 and 16 Thomas-SHIERL 
Thomas-SHIERL discloses The network device according to claim 1, wherein the network device is configured to acquire from the error resilience data of a respective packet a pointer to, or an identifier of, the packet comprising the slice header of the slice carried by the respective packet (Thomas, “slice segment headers”, 0029, 0048, 0050, 0062, 0051, 0091, 0092. “FU-A2 offset can be used for random access to any tile for parallel processing, region of interest extraction, and resilience to errors in other tiles. In reference to FIG. 3, these offsets [offset indicators, 0056] can also be used to provide resilience to packet loss, in conjunction with fragment offsets included in FU-A2.” [0057], [0074]).
Regarding claim 8, Thomas-SHIERL 
Thomas-SHIERL discloses The network device according to claim 1, wherein the network device is configured to acquire from the error resilience data a pointer to, or an identifier of, the packet comprising the slice header of the slice partially carried by the respective packet (Thomas, “slice segment headers”, 0091, 0092, where O.sub.p is the offset indicator of the prior packet, O.sub.n is the offset indicator of the next packet, and D.sub.p is a data size of the prior packet. Op+Dp is the point in slice segment k at which the first lost packet began, and On-(Op+Dp) is the amount of lost data. [0091]).
Regarding claim 9 and 17 Thomas-SHIERL 
Thomas-SHIERL discloses The network device according to claim 1, wherein the network device is a decoder configured to resume decoding the data stream after the first packet by applying the slice header to decode a tile the start of which is comprised in the first packet (Thomas, packet 4, 0061, cf. 0101 “resume the decoding of data from the next packet following loss”)). “an offset indicator is extracted from a received packet that is directly before the lost packet”. C.f [0074] “If a packet that is directly before the lost packet is not received and is also lost, then an offset indicator is extracted from a received packet that is closest in order to the lost packet and before the lost packet.”)
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIERL et al. US 2015/0023409 A1 LOW DELAY PICTURE CODING
Lim et al. (US 2014/0119671 A1)



Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that a network device can be part of the decoder, Applicant’s specification PG-PUB [0017]